DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are no longer about the control of the wind generators but rather an arrangement of tower structures braced by tendons.
Claim Rejections - 35 USC § 112
Claims 47 and its dependents are rejected by the below 112(b) rejections.
Claim 47 recites the limitation "the tower foot region" on Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the neighboring tower structure" on Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the upper region" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the second uppermost" on Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the uppermost" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the tower foot area" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the securing tendons" on Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation "the second uppermost" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the uppermost" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires the tendons to be doubled in each direction of tension but the claims had not previously established directions of tension.
Claim 53 recites the limitation "the damping elements" on Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the machine frame" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the tower section" on Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the region" on Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the anchoring point" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "lighter" in claim 56 is a relative term which renders the claim indefinite.  The term "lighter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 56 recites the limitation "the one below" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the tower wall" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the fastening device" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "the edge region" on Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "the wind park" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "the outer tendons" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the structural structure" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites 
Claim 62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-3 recite “one or more global controllers…which are anchored in foundations, via sensors”. It is unclear how the global controllers can be anchored via sensors.
Claim 63 recites the limitation "the sensors" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 63 recites the limitation "the near field" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 63 recites the limitation "the building" on Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the oscillations" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the rotor blades" on Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the same" on Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 64 recites the limitation "the adjacent" on Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the operating states" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the tower axis" on Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The claims may be allowable once all the above 112 issues are corrected. Note: the above 112 rejections are an exhaustive list of rejections. While the Examiner has pointed out as many as possible, there may still be more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635